Exhibit 10.1

BOARD OBSERVER AGREEMENT

This Board Observer Agreement (this “Agreement”), dated as of June 30, 2020, is
made by and between New York REIT Liquidating LLC, a Delaware limited liability
company (the “Company”), and Joseph Moinian (“Mr. Moinian”).

RECITALS

WHEREAS, the Company is appointing Mr. Moinian to attend, in a non-voting
observer capacity, meetings of the board of managers of the Company (the
“Board”); and

WHEREAS, in connection with Mr. Moinian’s appointment, the parties hereto have
agreed to certain other matters, as provided in this Agreement;

NOW, THEREFORE, in consideration of the premises and the covenants made herein
and the mutual benefits to be derived herefrom, the parties agree as follows:

Section 1.1. Appointment of Board Observer.

(a) Subject to the terms and conditions set forth in this Agreement, the Company
hereby appoints Mr. Moinian to attend, in a non-voting observer capacity, all
meetings of the Board, for a term of one year, which shall renew automatically
for successive one-year terms unless either party provides the other written
notice of its intent not to renew this Agreement at least 30 days prior to the
end of the then-current term, or until Mr. Moinian’s earlier death or
resignation. Mr. Moinian shall have the right to be heard at any such meeting,
but in no event shall he: (i) be deemed to be a member of the Board, (ii) have
the right to vote on any matter under consideration by the Board or otherwise
have any power to cause the Company to take, or not to take, any action or
(iii) have, or be deemed to have, or otherwise be subject to, any fiduciary
duties to the Company or its unitholders applicable to the managers of the
Company. For the avoidance of doubt, Mr. Moinian’s presence shall not be
necessary to establish a quorum at any meeting of the Board.

(b) For so long as Mr. Moinian serves as a Board observer, subject to
Section 1.1(c) below, he shall be provided copies of all notices, minutes,
consents, and other written materials that are provided to its managers at
substantially the same time and in substantially the same manner as such
materials are delivered to the Company’s managers in their roles as members of
the Board.

(c) Notwithstanding the foregoing, the Company may withhold any information and
exclude Mr. Moinian from any meeting (or portion thereof) if the Board
determines that (i) access to such information or attendance at such meeting (or
portion thereof) could adversely affect the attorney-client privilege between
the Company and its counsel, (ii) access to such information or attendance at
such meeting could result in an actual or potential conflict between the Company
and Mr. Moinian or his affiliates, including if the Board or any Board committee
plans to discuss (x) non-public, tenant-level information relating to Worldwide
Plaza (“WWP”) or (y) non-public information relating to the sale of WWP or the
Company’s ownership interst in WWP, or (iii) such exclusion from information or
attendance is necessary or advisable (on the advice of the counsel) to satisfy
Board members’ fiduciary duties as managers of the Company to all holders of the
Company’s units.    



--------------------------------------------------------------------------------

Section 1.2. Confidential Treatment of Company Confidential Information.

(a) Confidential Information. Except as otherwise provided in this Agreement,
Mr. Moinian agrees to hold in strict confidence all non-public, proprietary or
confidential information (written, oral, electronic or otherwise) of the Company
or its affiliates that is disclosed to him by or on behalf of the Company
(collectively, “Confidential Information”). Without the prior written consent of
the Board, Mr. Moinian will not, directly or indirectly, use (other than to
provide advice to the Board) or disclose any Confidential Information to any
other person or entity. “Confidential Information” does not include information
(i) that is or becomes available to the public other than as a result of an act
or omission by Mr. Moinian or one of his affiliates, (ii) that Mr. Moinian
receives or has received on a non-confidential basis from a source who is not,
to Mr. Moinian’s knowledge, subject to a contractual, legal, fiduciary or other
obligation of confidentiality with respect to such information or (iii) that
Mr. Moinian or one of his affiliates or representatives develops independently
of and without any reference to any Confidential Information disclosed to
Mr. Moinian. Mr. Moinian understands and agrees that, by virtue of this
Agreement or receiving Confidential Information, he shall not obtain any title
to, or any other ownership interest in, any Confidential Information. The
Company acknowledges and agrees that nothing in this Agreement (including
Section 1.2(a)) shall limit, restrict or prohibit Mr. Moinian from participating
in any sale of, submitting an offer or bid for, or otherwise seeking to acquire,
the Company’s ownership interest in WWP.

(b) Disclosure of Confidential Information. In the event that Mr. Moinian is
requested or required, in connection with any proceeding by or before a
governmental authority, to disclose any Confidential Information, he will give
the Company prompt written notice of such request or requirement so that the
Company may seek, at its sole expense, an appropriate order or other remedy
protecting the Confidential Information from disclosure, and Mr. Moinian will
reasonably cooperate with the Company to obtain such protective order or other
remedy. In the event that a protective order or other remedy is not obtained or
the Company waives its right to seek such an order or other remedy, Mr. Moinian
may, without liability under this Agreement, furnish only that portion of the
Confidential Information which, on the advice of counsel, Mr. Moinian is legally
required to disclose in connection with such proceeding; provided that
Mr. Moinian gives the Company written notice of the information to be disclosed
as far in advance of its disclosure as practicable and use commercially
reasonable efforts to obtain assurances that confidential treatment will be
accorded to such information.

(c) Return or Destruction of Confidential Information. At such time as
Mr. Moinian is no longer a Board observer, Mr. Moinian will promptly: (i) return
to the Company (or destroy) all physical materials containing or consisting of
Confidential Information and all hard copies thereof and (ii) destroy all
electronically stored Confidential Information in Mr. Moinian’s possession or
control. Mr. Moinian will be permitted to retain one copy of the Confidential
Information for regulatory or compliance purposes and electronic copies of
Confidential Information automatically generated through back-up and/or
archiving systems. Any Confidential Information that is not returned or
destroyed, including any oral Confidential Information, and all notes, analyses,
compilations, studies or other documents prepared by or for the benefit of
Mr. Moinian from such information, will remain subject to the obligations set
forth in this Section 1.2 for so long as such Confidential Information is
retained.

 

2



--------------------------------------------------------------------------------

Section 1.3. Specific Performance; Governing Law. The parties acknowledge and
agree that if for any reason any of the provisions of this Agreement are not
performed in accordance with their specific terms or are otherwise breached,
immediate and irreparable harm or injury would be caused for which money damages
would not be an adequate remedy. Accordingly, each party agrees that in addition
to other remedies the other party shall be entitled to at law or equity, the
other party shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement exclusively in the Court of Chancery of the State of Delaware
or, if just court declines jurisdiction, the federal courts of the State of
Delaware or, if such courts decline jusrisdiction, the state courts of the State
of Delaware. In the event that any action shall be brought in equity to enforce
the provisions of this Agreement, no party shall allege, and each party hereby
waives the defense, that there is an adequate remedy at law. Furthermore, each
of the parties hereto (a) consents to submit itself or himself to the exclusive
personal jurisdiction of the aforementioned courts in the event any dispute
arises out of this Agreement or the transactions contemplated by this Agreement,
(b) agrees that it or he shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(c) agrees that it or he shall not bring any action relating to this Agreement
or the transactions contemplated by this Agreement in any court other than the
aforementioned courts as provided above, (d) irrevocably waives any right to
trial by jury, (e) agrees to waive any bonding requirement under any applicable
law, in the case any other party seeks to enforce the terms by way of equitable
relief and (f) irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address set forth
in Section 1.6 (if applicable), the address of such party’s principal place of
business (if the address of such party is not set forth in Section 1.6) or such
party’s address as determined pursuant to applicable law. THIS AGREEMENT SHALL
BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY
THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES OF SUCH STATE.

Section 1.4. No Waiver. Any waiver by any party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

Section 1.5. Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof.

Section 1.6. Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(a) given by email, when such email is sent to the email address set forth below
and the appropriate confirmation is received or (b) if given by any other means,
when actually received during normal business hours at the address specified in
this subsection:

 

3



--------------------------------------------------------------------------------

If to the Company:

  New York REIT Liquidating LLC   7 Bulfinch Place, Suite 500   Boston, MA 02114
  Attention:    Randolph C. Read   Email:    rcread@icmgi.com   With a copy
(which shall not constitute notice) to:   Debevoise & Plimpton LLP   919 Third
Avenue   New York, NY 10022   Attention:    William D. Regner   Email:   
wdregner@debevoise.com

If to Mr. Moinian:

  3 Columbus Circle, 26th Floor   New York, New York 1001   Attention:    Joseph
Moinian   Email:    joseph@moiniangroup.com

Section 1.7. Amendments. This Agreement may only be amended pursuant to a
written agreement executed by Mr. Moinian and the Company.

Section 1.8. Severability. If at any time subsequent to the date of this
Agreement, any provision of this Agreement shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the illegality or unenforceability of such
provision shall have no effect upon the legality or enforceability of any other
provision of this Agreement.

Section 1.9. Counterparts. This Agreement may be executed (including by
facismile or PDF) in two or more counterparts which together shall constitute a
single agreement.

Section 1.10. Successors and Assigns. This Agreement shall not be assignable by
any of the parties to this Agreement. This Agreement, however, shall be binding
on successors of the parties hereto.

Section 1.11. Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and is not enforceable by any other persons.

Section 1.12. Interpretation and Construction. Each party acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each party and its counsel
cooperated and participated in the drafting and preparation of this

 

4



--------------------------------------------------------------------------------

Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each party hereto, and any controversy over interpretations of this Agreement
shall be decided without regards to events of drafting or preparation. The
section headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. The
term “including” shall be deemed to mean “including without limitation” in all
instances.

[Remainder of this page intentionally left blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has executed this Agreement as of the date
first above written.

 

NEW YORK REIT LIQUIDATING LLC By:  

/s/ Randolph C. Read

  Name: Randolph C. Read   Title: Chairman

[Signature Page to Board Observer Agreement]



--------------------------------------------------------------------------------

/s/ Joseph Moinian

Joseph Moinian

[Signature Page to Board Observer Agreement]